The defendant met her prima facie burden of showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). In opposition to the defendant’s motion, the plaintiff principally relied on the affidavit of her treating chiropractor Dr. Nicholas Martin. In that affidavit, Dr. Martin opined, based upon his contemporaneous and most recent examinations of the plaintiff and his review of the plaintiff’s affirmed magnetic resonance imaging reports of her cervical and lumbar regions, which revealed, inter alia, a herniated disc at C4-5 and a disc bulge at C5-6, that the plaintiff s cervical and lumbar injuries and observed range-of-motion limitations were significant and permanent, and causally related to the subject accident. Thus, the plaintiff raised a triable issue of fact as to whether she sustained serious injury to her cervical and/or lumbar spine under the permanent consequential limitation of use and/or significant limitation of use categories of Insurance Law § 5102 (d) as a result of the subject accident (see Sanevich v Lyubomir, 66 AD3d 665 [2009]; Azor v Torado, 59 AD3d 367, 368 [2009]; Williams v Clark, 54 AD3d 942, 943 [2008]; Casey v Mas Transp., Inc., 48 AD3d 610, 611 [2008]; Green v Nara Car & Limo, Inc., 42 AD3d 430, 431 [2007]; Francovig v Senekis Cab Corp., 41 AD3d 643, 644-645 [2007]).
Contrary to the defendant’s contention, the plaintiffs cessa*920tion of treatment for her injuries was adequately explained in Dr. Martin’s affidavit. Dr. Martin explained that the plaintiff stopped treatment in November 2006 because she had reached her maximum medical improvement and any further treatment would have merely been palliative in nature (see Pommells v Perez, 4 NY3d 566, 577 [2005]). Dillon, J.P., Miller, Eng, Hall and Sgroi, JJ., concur.